      Case 2:19-mj-03152-DUTY Document 3 Filed 08/02/19 Page 1 of 5 Page ID #:3



                                                          UNITED STATES DISTRICT COURT
                                                         CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                                                             Western Division
                                                                     Plaintiff,
                                    vs.                                               Case Number: 2:19-MJ-03152               Out of District Affidavit
                                                                                      Initial App. Date: 08/02/2019            Custody
Kerry Renell Williams                                                                 Initial App. Time: 2:00 PM




                                                                   Defendant.         Date Filed: 08/02/2019
                                                                                      Violation: 18 USC 3148
                                                                                      e99i~i[~t/ Reporter: ~~r ~ ~           13v~ s ~-i
       PROCEEDINGS HELD BEFORE UNITED STATES                                      ~                      CALENDAR/PROCEEDINGS SHEET
         MAGISTRATE JUDGE: Jacqueline Chooljian                                   ~                       LOCAL/OUT-OF-DISTRICT CASE



PRESENT:                       Hays, Kerri                     ~                                                                  None
                                                                                      ~,     ~—e .~ ~~ ~.
                                    Deputy Clerk                            Assistant U.S. Attorney                        Interpreter/Language
          J   ~J IITIAL   APPEARANCE          NOT HELD    -CONTINUED
          E~Defendant informed of charge d right to: remain silent; appointment of counsel, if indigent; right to bail; bail review and
                   preliminary hearing OR ~moval hearing /Rule 20.
              Defendant states true name         is as charged [~ is
         ^r 1 Court ORDERS the caption ofthe Indichnent/Information be changed to reflect defendant's different true name. Counsel aze
              ~ji~Yected to file all future documents reflecting the true name as stated on the record.
        dDefendant advised of consequences ~o alse statement in financial affidavit. ~~ Financial Affidavit ordered SEALED.
         ~ Attorney: Charles Brown, DFPD Q Appointed ~~i Prev. Appointed '~ Poss. Contribution (see separate order)
                  Special appearance by:
              Government's request for detention is: O GRANTED G7 DENIED ~~ WITHDRAWN ~ CONTINUED
         ~]9efendant is ordered: E~~ Permanently Detained ~l Temporazily Detained (see separate order).
              BAIL FIXED AT $ ~~j,i7c~~ - ~ v                           (SEE ATTACHED COPY OF CR-1 BOND FORM FOR CONDITIONS)
         D Government moves to iJNSEAL Complaint/Indictment/Information/Entire Case: D GRANTED ~ DENIED
         r7 Preliminary Hearing waived.
              Class B Misdemeanor ~ Defendant is advised of ma~cimum penalties
        Q This case is assigned to Magistrate Judge                                                          .Counsel are directed to contact the clerk for
             the setting of all further proceedings.
             PO/PSA WARRANT L7 Counsel are directed to contact the clerk for
             District Judge                                                                 for the setting of further proceedings.
       [7 Preliminary Hearing set for                                          at 4:30 PM
        i~ PIA set for:                                       at 11:00 AM in LA; at 10:00 AM in Riverside; at 10:00 AM in Santa Ana
        ~7 Government's motion to dismiss case/defendant                                                        only: ~7 GRANTED C7 DENIED
                 fendant's motion to dismiss for lack of pr able cause: C~ GRANTED ^i DENIED

        ~
        ~
                 fendant executed Waiver of Rights.
        E Couyfi.ORDERS defendant Held to Answer to
                                                             rocess received.

               P~Bond to transfer, if bail is posted. Defendant to report on
                                                                                                             /~
                                                                                            District of 1~~ ~ Z ~C~~
                                                                                        e S~ — 1 ~o — ~           ~ 3`. l7 U           ~
               CJ Warrant ofremoval and final commitment to issue. Date issued:                                      By CRD:
               ~
               t Warrant ofremoval and final commitment are ordered stayed until
             Case continued to (Date)                                            (Time)                                     AM / PM
             Type of Hearing:                                     Before Judge                                            /Duty Magistrate Judge.
             Proceedings will be held in the C~ Duty Courtroom                                   irt:, Judge's Courtroom
        '~'7 Defendant committed to the custody ofthe U.S. Marshal L7 Summons: Defendant ordered to report to USM for processing.
        ~; Abstract of Court Proceeding(CR-53)issued. Copy forwarded to USM.
       1 stract of Order to Return Defendant to Court on Next Court Day(M-20)issued. Original forwarded to USM.
                   EASE ORDER NO: ~j~('~F~S
        ~_ ther:
                                [~] PSA L USPO                             ~J FINANCIAL                            ~ READY                               ~
                                                                                                                        Deputy Clerk Initials _~`~
                                                                                                                                               ~~

 M-5 (10/13)                               CALENDAR/PROCEEDING SHEET -LOCAL/OUT-O~DI~ST I$ CT CPS~~ ~~~ ~~ ~~~~~ ~                           Page 1 of 1I




               ~-ti,5~;~~ I~,~R~ C~ ~~~v Pr's ~tk~r~ t~~~ ~~~.~ ~~c~~
                     Case 2:19-mj-03152-DUTY Document 3 Filed 08/02/19 Page 2 of 5 Page ID #:4


                         UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA

           Case Name: United States of America v. °~~{~ ~"~ ~~~f,
                                                                ,~.~ ~               ~"~ ~ ~ ~ i~ ~v`~~i    Case No. ~ `, ~ ~~ ~- ~"~;~-~ ~i ~
                                                 [Defendant                 ~ Material Witness

           Violation of Tide and Section:    ~      ~~~~            ~
                                                 Sununons       ~ Out ofDistrict ~ iTNDER SEAL ~ Modified Date:

         Check onlyone ofthefive numbered boxes below (unless one bond is to be replaced by another);
           1,       Personal Recognizance (Signature On y)         (c).~ Affidavit ofSurety With Justification      Release No.
                                                                        (Form CR-3) Signed by:                               ~F      4
         2. ~ Unsecured Appearance Bond                                                                                     '~       "~
                                                                                                                          Release to Pretrial ONLY
         3.         Appearance Bond                                                                                   ~     lease to Probation ONLY
                                  ~.
                $ '~~~ ~~~~s `~ Pw                                                                                        Forthwith Release ~ °~ ~,--
            (a).~ Cash Deposit(Amount or %)(Form CR-7)                                                                ~'; rte,}~.~-~ ~ :~- ~~ ~~~~.
                                                                                With Full Deeding ofProperty:            ,~                    .'
                                                                                                                           ~:;:~ ~
            (b).       Affidavit of Surety Without                                                                    ~~~` ~ ~~-         ~ai;~
                        us cation (Form CR-4) Signed by:
                        ~ ~~                                                                                          ~ All Conditions ofSond
                                        ~ ~ ~ ~~`~~                                                                    (Exce tClearing-Warrants
                                                                                                                        Con~tion) Must be Met
                                                                                                                        and Posted by:



                                                                                                                          Third-Party Custody
                                                                 4,~ Collateral Bond in the Amount of(Cash                Affidavit(Form CR-3Y)
                                                                     or Negotiable Securities):
                                                                        $                                          [ Bail Fixed by Court:
                                                                 5. ❑Corporate Surety Bond in the Amount of-             ~~-~      ~
                                                                       $                                                 (judge /Clerk's Initials)


                                                            PRECONDITIONS TO RELEASE
                The government has requested a Nebbia hearing under 18 U.S.C. g 3142(8)(4).
        ~ The Court has ordered a Nebbia hearing under § 3142(g)(4).
        ~ The Nebbia hearing is set for                                         at          ~ a.m. ❑ p.m.

                                                        ADDITIONAL CONDITIONS OF RELEASE
     Ina        lion to the GENERAL CONDITIONS ofRELEASE,the following conditions of release are imposed upon you:
         Submit to:[~retrial Services Agency(PSA)supervision as directed by PSA; ~ Probation (USPO)supervision as directed by USPO.
                        (The agency indicated above,PSA or USPO, win be referred to below as "SupervisingAgency.'~

         Surrender all passports and travel documents to Supervising Agency no later than                                           sign a Declaration

           re Passport and Other Travel Documents(Form CR-3'7), and do not apply for a passport or other travel document during the pendenry
                                            ` ~.~ _     t ~ ~--~.s~
           ofthis case. ~5c.~s C=~`~ ~° ~;~
[Travel is restricted to            ~.~~~           ~       ~    '~ ~       -~~;~                  unless prior permission is granted by Supervising

           Agency to travel to a specific other location. Court permission is required for international travel.
     ~eside as approved by Supervising Agency and do not relocate without prior permission from Supervising Agenry.
         Maintain or actively seek employment and provide proofto Supervising Agency. ~ Employment to be approved by Supervising Agency.
         Maintain or begin an educational program and provide proofto Supervising Agency.
                                                                                     Defendant's Initials:~~~/              Date:     ~~ ~..~~
     CR-1 (05/19)                                CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                             PAGE 1 OF 4
                   Case 2:19-mj-03152-DUTY Document 3 Filed 08/02/19 Page 3 of 5 Page ID #:5
                                                                   n
        Case Name: United States of America v.        ~~S'~~~°           ~~ ~ l   ~ , ~ ~ ti ~~s`~+~                '~ ~~F ~,~~"~}~ ~ "~ .:6~` ~ ~'~`~
                                                                                                           Case No. ~.?~                          ~_
                                                                                                                                  ,~
                                                       Defendant       ~ Material Witness

            Avoid all contact, direcfly or indirecfly (including by any electronic means), with any person who is a known victim or
            witness in the subject investigation or prosecution, Q including but not limited to
                                                                  Q except

            Avoid all contact, directly or indirectly (including by any electronic means), with anyknown codefendants except in the presence
            ofcounsel. Notwithstanding this provision, you may contact the following codefendants without your counsel present:


            Do not possess any firearms, ammunition, destructive devices, or other dangerous weapons.           In order to determine compliance,

            you agree to submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.
           Do not use or possess any identification, mail matter, access device, or any identification-related material other than in your
            own legal or true name without prior permission from Supervising Agenry. ~ In order to determisie compliance, you agree
            to submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.

           Do not engage in telemarketing.
           Do not sell, transfer, or give away any asset valued at $                                    or more without notifying and obtaining

            permission from the Court, except

           Do not engage in t~ preparation for others.
           Do not use alcohol.
           Participate in the.electronic remote alcohol monitoring program as directed by Supervising Agency and abide by all the rules and

            requirements ofthe program. You must pay all or part ofthe costs for treatment based upon your ability to pay as determined by

            Supervising Agency.
    ~Do not use or possess illegal drugs or state-authorized marijuana.
    [                                                                                 order to determine compliance, you agree to

            s bmit to a search of your person and/or property by Supervising Agency in conjuncrion with the U.S. Marshal.
     ~Do not use for purposes ofintoxication any controlled substance analogue as defined by federal law or street, synthetic, or
     [
            designer psychoactive substance capable ofimpairing mental or physical functioning more than minimally, except as
            prescribed by a medical doctor.

[Submit to: [ drug and/or0alcohol testing. If directed to do so, participate in outpatient treatment approved by Supervising Agency.

            You must pay all or part ofthe costs for testing and treatrnent based upon your ability to pay as determined by Supervising Agency.

           Participate in residential ~ drug and/or ~ alcohol treatrnent as directed by Supervising Agenry. You must pay all or part ofthe costs
            oftreatrnent based upon your ability to pay as determined by Supervising Agency.           Release to PSA only ~Release to USPO only

           Submit to a mental health evaluation. If directed to do so, participate in mental health counseling andlor treatment approved by
            Supervising Agenry. You must pay all or part of the costs based upon your ability to pay as determined by Supervising tlgenry.

           Participate in the Location Monitoring Program and abide by all ofthe requirements ofthe program, under the direction of Supervising

            Agency, which      will or Owill not include a location monitoring bracelet. You must pay all or part ofthe costs ofthe program based

           upon your ability to pay as determined by Supervising Agenry. You must be financially responsible for any lost or damaged equipment.
               Location monitoring only - no residential restrictions;
                                  -or-

               You are restricted to your residence every day:
                        from                  ❑ a.m. ❑ p.m. to                    ❑ a.m. ❑ p.m.
                        as directed by Supervising Agency;
                                  -or-
                                                                                    Defendant's Initials:      ~~/           Date:       ~~ " ~-~
                                              CENTRAL DISTRICT OF CALIFORNSA RELEASE ORDER AND BOND FORM                                    PAGE 2 OF 4
     CR-1(OS/19)
               Case 2:19-mj-03152-DUTY Document 3 Filed 08/02/19 Page 4 of 5 Page ID #:6
                                                      4            ~~

      Case Name: United States of America v.              ~l~     ~~-~~~`~1C'> ~ ~   ~,'~ r ~ ~ ~   ~~~ ~      Case No.     ~ ~ ~~ ~ j4'~ r      ~   ~'~i

                                                          Defendant     ~ Material Witness


               You are restricted to your residence at all times except for medical needs or treatment, attorney visits, court appearances, and
                                                                                               all of which must be preapproved by Supervising Agency;

               Release to PSA only ~ Release to USPO only
          You are placed in thethird-party custody(Form CR-31) of

          Clear outstanding Q warrants or Q DMV and traffic violations and provide proofto Supervising Agency within                             days

           ofrelease from custody.
          Do not possess or have access to,in the home,the workplace, or any other location, any device that offers Internet access except
           as approved by Supervising Agency. ~ In order to determine compliance, you agree to submit to a search ofyour person

          and/or property by Supervising Agency in conjunction with the U.S. Marshal.
          Do not associate or have verbal, written,telephonic, electronic, or any other communication with any person who is less than
          the age of 18 except in the presence of a parent or legal guardian ofthe minor.
          Do not loiter or be found within 100 feet of any schoolyard, park, playground, arcade,or other place primarily used by children
          under the age of 18.

         Do not be employed by, affiliated with, own,control, or otherwise participate directly or indirectly in the operation of any daycare
          facility, school, or other organization dealing with the care, custody, or confrol of children under the age of 18.

         Do not view or possess child pornography or child erotica. ~ In order to determine compliance, you agree to submit to a search
          of your person and/or property,including computer hardware and software, by Supervising Agency in conjunction with the U.S.
          Marshal.

         Other conditions:




                                                 GENERAL CONDITIONS OF RELEASE

  I will appear in person in accordance with any and all directions and orders relating to my appearance in the above entitled matter as
  may be given or issued by the Court or any judicial officer thereof, in that Court or before any Magistrate judge thereof, or in any other
  United States District Court to which I may be removed or to which the case may be transferred.

  I will abide by any judgment entered in this matter by surrendering myself to serve any sentence unposed and will obey any order or
  direction in connection with such judgment as the Court may prescribe.

  I will immediately inform my counsel of any change in my contact information,including my residence address and telephone number,
  so that I may be reached at all times.

  I will not commit a federal, state, or local crime during the period of release.

  I will not intimidate any witness,juror, or officer of the court or obstruct the criminal investigation in this case. Additionally, I will not
  tamper with, harass, or retaliate against any alleged witness, victim, or informant in this case. I understand that if I do so, I may be
  subject to further prosecution under the applicable statutes.

  I will cooperate in the collection of a DNA sample under 42 U.S.C.§ 14135a.

                                                                                         Defendant's Initials:~~ Date: ~ ~ ~2—~
CR-1 (05/19)                               CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER A1VD BOND FORM                                        PAVE 3 OF 4
               Case 2:19-mj-03152-DUTY Document 3 Filed 08/02/19 Page 5 of 5 Page ID #:7
                                                     k

       Case Name: United States of America v. ~~,.;~ 9'~l~ ~`.~/y"?~ ~ ~          ~.\i; ~ ~ ; (ar,-n.S    Case No. ~ ~. ~~~j ~'~ '
                                                                                                                                 ~ .~{G~;~e
                                                         Defendant       ~ Material Witness


                                      ACKNOWLEDGMENT OF DEFENDANT/MATERIAL WITNESS

      As a condition of my release on this bond,pursuant to Tifle 18 of the United States Code,I have read or have had interpreted to me
      and understand the general conditions ofrelease, the precondirions, and the addirional conditions of release and agree to comply with
      all conditions ofrelease imposed on me and to be bound by the provisions ofLocal Criminal Rule 46-6.

      Furthermore,it is agreed and understood that this is a continuing bond (including any proceeding on appeal or review) which will
      continue in full force and effect until such tune as duly exonerated.

      I understand that violation of any ofthe general and/or additional conditions of release ofthis bond may result in a revocation of
      release, an order of detention, and a new prosecution for an additional offense which could result in a term ofimprisonment and/or
      fine.

     I further understand that ifI fail to obey and perform any ofthe general and/or additional conditions ofrelease ofthis bond,this bond
     may be forfeited to the United States ofAmerica. Ifsaid forfeiture is not set aside,judgment maybe summarily entered in this
     Court av~inst me and each surety,jointly and severally,for the bond amount,together with interest and costs. Execution of the
     judgment map be issued or payment secured as provided by the Federal Rules of Criminal procedure and other laws ofthe
     United States, and any cash or real or personal property or the collateral previously posted in connection with this bond maybe
     forfeited.



       '
       ~ L_ ~                                ~=                                                           ~~~ 2-~ 1 s~ ~~~l `~
     Date                                   Signature ofDefendant/Material Witness                         Telephone Number



    ~ ~oS ~~ ~~~s C
     City and State(DO NOTINCLUDE ZIP CODE)



         Check ifinterpreter is used: I have interpreted into the                                                   language this entire form

         and have been told by the defendant that he or she understands all ofit.



     Interpreter's Signature                                                                             Date




     Approved:
                               United States District Judge /Magistrate Judge                            Date


     Ifcash deposited: Receipt#                                  for $


    (This bond may require surety agreements and affidavits pursuant to Local Criminal Rule 46.)




                                                                                   Defendant's Initials ~~U           Date: ~ ~ '~Z'
CR-i (OS/19)                               CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                              PAGE 4 OF 4
